Exhibit 10.9
Execution Version
 
Swap Agreement

dated as of

July 7, 2010

between

ENERGY CORPORATION OF AMERICA

and

ECA MARCELLUS TRUST I
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I
DEFINITIONS; TERMS GENERALLY

 
       
Section 1.01 Definitions
    1  
Section 1.02 Terms Generally
    3  
 
        ARTICLE II
PAYMENTS

 
       
Section 2.01 Payments
    4  
Section 2.02 Netting of Payments
    5  
Section 2.03 General Conditions
    5  
Section 2.04 Certain Notices
    5  
 
        ARTICLE III
MISCELLANEOUS

 
       
Section 3.01 Amendments
    5  
Section 3.02 No Waiver
    5  
Section 3.03 Remedies Cumulative; Non-Exclusive; Etc.
    5  
Section 3.04 Successors and Assigns
    5  
Section 3.05 Severability
    6  
Section 3.06 Survival; Revival; Restatement
    6  
Section 3.07 Acknowledgments
    6  
Section 3.08 No Agency Relationship; No Assignment of Trades
    7  
Section 3.09 Governing Law
    7  
Section 3.10 Counterparts
    7  
Section 3.11 ENTIRE AGREEMENT
    7  
Section 3.12 No Third Party Beneficiaries
    7  
Section 3.13 Tax Hedge Designation
    7  
 
       
Exhibit A — Confirmations
       

i



--------------------------------------------------------------------------------



 



Swap Agreement
     This SWAP AGREEMENT, dated as of July 7, 2010, is between ENERGY
CORPORATION OF AMERICA, a West Virginia corporation (“ECA”), and ECA MARCELLUS
TRUST I, a Delaware statutory trust (the “Trust”).
R E C I T A L S
     WHEREAS, the Trust was created pursuant to that certain Amended and
Restated Trust Agreement by and among ECA, as trustor, Corporation Trust
Company, as Delaware trustee, and The Bank of New York Mellon Trust Company,
N.A., as trustee;
     WHEREAS, ECA has entered into commodity derivatives transactions with
certain counterparties;
     WHEREAS, the parties hereto desire to allocate among themselves certain of
the economic benefits and costs associated with certain of these transactions;
     NOW, THEREFORE, in consideration of the premises herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS; TERMS GENERALLY
     Section 1.01 Definitions. As used herein, terms defined above have the
meanings given such terms above and the following terms have the following
meanings:
     “Agreement” means this Swap Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.
     “BP Trade Documents” means the ISDA Master Agreement dated as of March 12,
2004 between ECA and BP Energy Company, including the Schedule thereto and each
Confirmation entered into thereunder, in each case as in effect on the date
hereof.
     “Business Day” means a day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
     “Confirmations” means the collective reference to each Confirmation
attached hereto as Exhibit A.
     “Counterparties” means the collective reference to BP Energy Company and
Wells Fargo Foothill, Inc.
     “Defaulting Party” means, with respect to any Trade on any date of
determination, any Person: (a) that is a “Defaulting Party” or an “Affected
Party” with respect to such Trade on such date under the applicable Trade
Documents (as such terms are defined therein) or (b) in respect of which a
“Potential Event of Default” or an “Event of Default” has occurred and is

1



--------------------------------------------------------------------------------



 



continuing on such date under the applicable Trade Documents (as such terms are
defined therein).
     “ECA Gross Up Amount” means, in relation to any Scheduled Payments or any
Illegality Termination Payments required to be made by the Counterparties during
any Quarterly Period, an amount equal to the sum of all such Scheduled Payments
or Illegality Termination Payments, as the case may be, that were due and
payable by the Counterparties but not paid by the Counterparties to ECA during
such Quarterly Period (a) on account of the exercise of any right of netting or
set-off against (i) obligations owed by ECA or its affiliates to the
Counterparties or their affiliates under agreements or instruments other than
the Trade Documents or (ii) any obligation of ECA to pay an Excluded Amount
pursuant to the Trade Documents; or (b) to the extent that any Counterparty (i)
set-off any such Scheduled Payments or Illegality Termination Payments, as the
case may be, against any posted collateral held by ECA (or any obligation of ECA
to transfer that posted collateral) or (ii) withheld payment of any such
Scheduled Payments or Illegality Termination Payments, as the case may be, up to
the value of any posted collateral held by ECA.
     “Excluded Amount” means any amount payable by one party to another party
pursuant to any Trade Documents on account of indemnity or reimbursement
obligations (including additional amounts owing in respect of tax gross up
obligations), costs, fees, expenses (including, without limitation, attorneys
fees) or default interest.
     “Illegality” has the meaning specified in the applicable Trade Documents;
provided that the term “Illegality” when used herein in reference to any Trade
will only be deemed to have occurred with respect to such Trade if either
(a) the Counterparty is an “Affected Party” (as defined in the applicable Trade
Documents) with respect to such Illegality; or (b) both (i) ECA is an “Affected
Party” (as defined in the applicable Trade Documents) with respect to such
Illegality and (ii) the Trust would have been an “Affected Party” (as defined in
the applicable Trade Documents) with respect to such Illegality if it were a
party to such Trade.
     “Illegality Termination Payment” means any Termination Payment that becomes
due and payable as the result of the termination of any Trade prior to the
stated termination date thereof based on the occurrence of an Illegality.
     “Period End Date” means March 31, June 30, September 30 and December 31 of
each calendar year.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
     “Quarterly Payment Date” means, with respect to any Quarterly Period, the
date that is thirty days after the last day of such Quarterly Period.
     “Quarterly Period” means each period from but excluding one Period End Date
to and including the next Period End Date.
     “Scheduled Payment” means, with respect to any Trade, the net payment
required to be made by one party thereto to the other party thereto on a
“Payment Date” or a “Settlement

2



--------------------------------------------------------------------------------



 



Payment Date” pursuant to the related Confirmation, without giving effect to the
existence of any “Potential Event of Default”, “Event of Default” or the
designation of an “Early Termination Date” (as such terms are defined in the
applicable Trade Documents) or any right of setoff, counterclaim or defense, and
excluding, for the avoidance of doubt: (a) any obligation to transfer cash
collateral or other collateral, (b) any Termination Payment and (c) any Excluded
Amount.
     “Termination Payment” means, with respect to any Trade or group of Trades:
(a) the net amount which is due and payable by one party thereto to the other
party thereto in respect of the early termination of such Trade or group of
Trades, as determined pursuant to the applicable Trade Documents (including, for
the avoidance of doubt, any unpaid amounts), but (b) without giving effect to
any right of set-off and/or right to apply any margin, collateral, guarantees or
other credit support delivered or held in connection with such Trade, and (c)
excluding any Scheduled Payments (other than unpaid amounts) and any Excluded
Amounts.
     “Trades” means the collective reference to each transaction evidenced by
the Confirmations.
     “Trade Documents” means the collective reference to the BP Trade Documents
and the Wells Trade Documents.
     “Trust Gross Up Amount” means, in relation to any Scheduled Payments or any
Illegality Termination Payments required to be made by ECA during any Quarterly
Period, an amount equal to the sum of all such Scheduled Payments or Illegality
Termination Payments, as the case may be, that were due and payable by ECA but
not paid by ECA to the Counterparties during such Quarterly Period to the extent
that ECA (i) set-off any such Scheduled Payments or Illegality Termination
Payments, as the case may be, against any posted collateral held by the
Counterparties (or any obligation of the Counterparties to transfer that posted
collateral) or (ii) withheld payment of any such Scheduled Payments or
Illegality Termination Payments, as the case may be, up to the value of any
posted collateral held by the Counterparties.
     “Wells Trade Documents” means the ISDA Master Agreement dated as of
June 30, 2004 between ECA and Wells Fargo Foothill, Inc., including the Schedule
thereto and each Confirmation entered into thereunder, in each case as in effect
on the date hereof.
     Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise:
(a) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time; (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in this Agreement); (c) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof and (d) any reference
herein to Sections or Exhibits shall be construed to refer to Sections of, or
Exhibits to, this Agreement.

3



--------------------------------------------------------------------------------



 



ARTICLE II
PAYMENTS
     Section 2.01 Payments. On the Quarterly Payment Date for each Quarterly
Period, commencing with the Quarterly Period ending June 30, 2010:
     (a) ECA will pay to the Trust an amount equal to the sum of the following
(without duplication): (i) all Scheduled Payments received by ECA from the
Counterparties under all Trades during such Quarterly Period plus (ii) the ECA
Gross Up Amount, if any, related to Scheduled Payments required to be made by
the Counterparties to ECA under all Trades during such Quarterly Period plus
(iii) the amount of any Scheduled Payment required to be made by any
Counterparty to ECA under any Trade during such Quarterly Period that was not
received by ECA from such Counterparty, but only if ECA was a Defaulting Party
on the date such Scheduled Payment was required to be made by such Counterparty;
     (b) the Trust will pay to ECA an amount equal to the sum of the following:
(i) all Scheduled Payments made by ECA to the Counterparties under all Trades
during such Quarterly Period plus (ii) the Trust Gross Up Amount, if any,
related to Scheduled Payments required to be made by ECA to the Counterparties
under all Trades during such Quarterly Period, excluding, in the case of both
clauses (i) and (ii) of this subsection (b), any Scheduled Payment made by ECA
to any Counterparty under any Trade with respect to which ECA (x) was a
Defaulting Party on the date such Scheduled Payment was required to be made by
ECA and (y) continues to be a Defaulting Party on the Quarterly Payment Date;
     (c) ECA will pay to the Trust an amount equal to the sum of the following:
(i) all Illegality Termination Payments received by ECA from the Counterparties
under all Trades during such Quarterly Period plus (ii) the ECA Gross Up Amount,
if any, related to Illegality Termination Payments required to be made by the
Counterparties to ECA under all Trades during such Quarterly Period;
     (d) the Trust will pay to ECA an amount equal to the sum of the following:
(i) all Illegality Termination Payments made by ECA to the Counterparties under
all Trades during such Quarterly Period plus (ii) the Trust Gross Up Amount, if
any, related to Illegality Termination Payments required to be made by ECA to
the Counterparties under all Trades during such Quarterly Period;
     (e) if any Trade has been terminated prior to its stated termination date
other than as the result of the occurrence of an Illegality, then
notwithstanding the termination of such Trade, ECA will pay to the Trust an
amount equal to the sum of each Scheduled Payment that would have become due and
payable by the relevant Counterparty to ECA during such Quarterly Period if such
Trade had not been so terminated; and
     (f) if any Trade has been terminated prior to its stated termination date
other than as the result of the occurrence of an Illegality, then
notwithstanding the termination of such Trade, the Trust will pay to ECA an
amount equal to the sum of each Scheduled Payment that would have become due and
payable by ECA to the relevant Counterparty during such Quarterly Period if such
Trade had not been so terminated.

4



--------------------------------------------------------------------------------



 



     Section 2.02 Netting of Payments. If on any Quarterly Payment Date amounts
would otherwise be payable by each party to the other pursuant to Section 2.01,
then, on such date, each party’s obligation to make payment of any such amount
will be automatically satisfied and discharged and, if the aggregate amount that
would otherwise have been payable by one party exceeds the aggregate amount that
would otherwise have been payable by the other party, replaced by an obligation
upon the party by whom the larger aggregate amount would have been payable to
pay to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.
     Section 2.03 General Conditions. All payments made hereunder shall be made
in immediately available funds to the account or accounts from time to time
specified by the relevant payee. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day.
     Section 2.04 Certain Notices. ECA shall promptly notify the Trust of the
designation of an “Early Termination Date” pursuant to any Trade Document and
the termination of any Trade, and shall provide the Trust with any documentation
or other information related thereto as the Trust may reasonably request from
time to time.
ARTICLE III
MISCELLANEOUS
     Section 3.01 Amendments. Any amendment, modification or waiver in respect
of this Agreement will only be effective if in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties
hereto.
     Section 3.02 No Waiver. No failure on the part of any party to exercise and
no delay in exercising, and no course of dealing with respect to, any right,
power or privilege, or any abandonment or discontinuance of steps to enforce
such right, power or privilege, under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.
     Section 3.03 Remedies Cumulative; Non-Exclusive; Etc. All rights, powers,
privileges, remedies, and recourses granted in this Agreement or otherwise
available at law or equity: (a) shall be cumulative and concurrent; (b) may be
pursued separately, successively, or concurrently; (c) may be exercised as often
as occasion therefor shall arise, it being agreed that the exercise or failure
to exercise or the beginning, or the abandonment, or the delay of any of same,
shall in no event be construed as a waiver or release thereof or of any other
right, remedy, or recourse and (d) are intended to be, and shall be,
nonexclusive.
     Section 3.04 Successors and Assigns. The provisions of this Agreement shall
be binding upon each party and its successors and permitted assigns and shall
inure, together with all the rights and remedies hereunder, to the benefit of
such party and its respective successors and assigns; provided that no party may
assign, transfer or delegate any of its rights or

5



--------------------------------------------------------------------------------



 



obligations under this Agreement without the prior written consent of the other
parties, and any such purported assignment, transfer or delegation shall be null
and void.
     Section 3.05 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof or thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.
     Section 3.06 Survival; Revival; Restatement. To the extent that any
payments made hereunder are subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person or entity under any bankruptcy law, common
law or equitable cause, then to such extent, the obligations so satisfied shall
be revived and continue as if such payment had not been received and the rights,
powers and remedies under this Agreement shall continue in full force and
effect. In such event, this Agreement shall be automatically reinstated and each
party shall take such action as may be reasonably requested by any other party
to effect such reinstatement.
     Section 3.07 Acknowledgments.
     (a) Each party hereby acknowledges that (i) no party has any fiduciary
relationship with or duty to any other party arising out of or in connection
with this Agreement; (ii) no joint venture is created hereby or otherwise exists
by virtue of the transactions contemplated hereby among the parties hereto;
(iii) no other party is acting as a fiduciary or financial or investment advisor
for it; (iv) it is not relying upon any representations (whether written or
oral) of any other party; (v) no other party has given to it (directly or
indirectly through any other Person) any advice, counsel, assurance; guarantee,
or representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(either legal, regulatory, tax, financial, accounting, or otherwise) of this
Agreement; (vi) it has made its own investment, hedging, and trading decisions
based upon its own judgment and upon any advice from such advisors as it has
deemed necessary, and not upon any view expressed by the other party; (vii) all
trading decisions have been the result of arm’s length negotiations between the
parties; (viii) it has a duty to read the Trade Documents and agrees that it is
charged with notice and knowledge of the terms of the Trade Documents; that it
has in fact read the Trade Documents and is fully informed and has full notice
and knowledge of the terms, conditions and effects thereof and (ix) it is
entering into this Agreement with a full understanding of all of the risks
hereof (economic and otherwise) and it is capable of assuming and willing to
assume (financially and otherwise) those risks.
     (b) Without limiting the applicability of any other provision of the U.S.
Bankruptcy Code as amended (the “Bankruptcy Code”) (including, without
limitation, Sections 362, 546, 556, and 560 thereof and the applicable
definitions in Section 101 thereof), the parties intend that the transactions
contemplated by this Agreement will constitute “forward contracts” or “swap
agreements” as defined in Section 101 of the Bankruptcy Code, and that the
parties are entitled to the rights under, and protections afforded by,
Sections 362, 546, 556, and 560 of the Bankruptcy Code.

6



--------------------------------------------------------------------------------



 



     (c) Each party represents to the other party that it is an “eligible
contract participant” within the meaning of the Commodity Exchange Act,
Section 1a(12).
     Section 3.08 No Agency Relationship; No Assignment of Trades. Each of the
parties hereto acknowledges and agrees that no agency relationship is created
hereby or otherwise exists by virtue of the transactions contemplated hereby
among the parties hereto, it being expressly understood and agreed that ECA has
entered into the Trades and the Trade Documents related thereto as principal on
its own behalf, and ECA is not acting as an agent of the Trust with respect to
any Trade nor is ECA acting in any other capacity on behalf of the Trust,
fiduciary or otherwise. Nothing contained herein shall be interpreted to create
or operate as an assignment, transfer or novation of any Trade, any Trading
Document or any interest or obligation therein or thereunder.
     Section 3.09 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
     Section 3.10 Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. In making proof of this Agreement, it shall not be necessary to
produce or account for any counterpart other than one signed by the party
against which enforcement is sought. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.
     Section 3.11 ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
     Section 3.12 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and no other Person (including, without
limitation, any Counterparty) shall have any rights, claims, remedies or
privileges hereunder against any party hereto for any reason whatsoever. There
are no third party beneficiaries.
     Section 3.13 Tax Hedge Designation. Unless otherwise specifically
identified, the Trust hereby identifies and designates this Agreement and the
economic benefits and costs associated with the underlying commodity derivatives
transactions as a hedging transaction for tax purposes under Section 1221(a)(7)
of the Internal Revenue Code of 1986, as amended and Section 1.1221-2 of the
Treasury regulations promulgated under the Internal Revenue Code. The
transactions being hedged are the sale of approximately 7,500 MMBtu per day of
the natural gas production by ECA attributable to the Trust from April 1, 2010
through June 30, 2012. The risk being hedged is the price movement for natural
gas production in the market where ECA sells the gas.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be legally bound, each of the parties
hereto has caused this Agreement to be duly executed as of the date first above
written.

              ENERGY CORPORATION OF AMERICA
 
       

  By:   /s/ Donald C. Supcoe
 
       
 
  Name:   Donald C. Supcoe
 
       
 
  Title:   Senior Vice President
 
     
 
            ECA MARCELLUS TRUST I
 
       
 
  By:   /s/ Michael J. Ulrich
 
       
 
  Name:   Michael J. Ulrich
 
       
 
  Title:   Authorized Signatory
 
       

Signature Page to Swap Agreement





--------------------------------------------------------------------------------



 



EXHIBIT A
CONFIRMATIONS
Exhibit A-1





--------------------------------------------------------------------------------



 



[BP LOGO]
SWAP CONFIRMATION

     
Buyer:
  Seller:
 
   
Rep:Dominic Sung
  Attn: Confirmation Dept.
BP Energy Company
  Eastern American Energy Corporation
501 WestLake Park Blvd.
  Fax #: (304)926-8264
Houston, TX 77079
   

The purpose of this facsimile is to confirm the terms and conditions of the Swap
Transaction entered into between BP Energy Company and Counterparty on the Trade
Date specified below (the “Transaction”). This facsimile constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 03/12/2004, as amended and supplemented from time to time
(the “Agreement”), between you and us. All provisions contained in the Agreement
govern this Confirmation except as expressly modified below.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

                       

BP (Nucleus) ID:
   4261886     BP (ET) ID:        
Commodity:

   NATURAL GAS    Units:    MMBTUs/Day  
Broker:

   * None *              
Trade Date:

   08/05/2009              
Effective Date:

   07/01/2010              
Termination Date:

   06/30/2011              
Price BP Pays:

   07/01/2010 to 06/30/2011    6.59         
Price Counterparty Pays:

   07/01/2010 to 06/30/2011    NYMEX Final Settlement        
Currency:

   US$              
Quantity per Calculation Period:

   1,500 MMBTUs/Day    Total Notional Quantity:    547,500 MMBTUs   Calculation
Period:
 
 Each calendar Month beginning with 07/01/2010 and ending on 06/30/2011
  Payment Date:
 

 5 Business Days after the last price necessary for settlement is determined for
each applicable Calculation Period.
   

Please confirm the foregoing correctly sets forth the terms of our agreement. If
counterparty agrees to this confirmation, no action is necessary and this
confirmation will be final and binding. If this Confirmation does not correctly
set forth the material terms of the Transaction, you may object in writing by
either making notations on this Confirmation, signing it, and faxing it to us at
(281) 366-4934, or delivering to us a written objection in any other reasonable
form within 5 New York Business Days of receipt or deemed receipt. If you have
any questions, please contact the Confirmation Department at 281-366-1866.

                      BP Energy Company       Eastern American Energy
Corporation    
 
                   
Name:
  /s/ Dominic Sung
 
      Name:   /s/ Randall C. Farkosh
 
   

      BP (NUCLEUS) ID:4261886   Page 1 of 2

 



--------------------------------------------------------------------------------



 



[BP LOGO]
SWAP CONFIRMATION

     
Buyer:
  Seller:
 
   
Rep:Dominic Sung
  Attn: Confirmation Dept.
BP Energy Company
  Eastern American Energy Corporation
501 WestLake Park Blvd.
  Fax #: (304)926-8264
Houston, TX 77079
   

The purpose of this facsimile is to confirm the terms and conditions of the Swap
Transaction entered into between BP Energy Company and Counterparty on the Trade
Date specified below (the “Transaction”). This facsimile constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 03/12/2004, as amended and supplemented from time to time
(the “Agreement”), between you and us. All provisions contained in the Agreement
govern this Confirmation except as expressly modified below.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

                       
BP (Nucleus) ID:

   4261885     BP (ET) ID:        
Commodity:

   NATURAL GAS    Units:    MMBTUs/Day  
Broker:

   * None *              
Trade Date:

   08/05/2009              
Effective Date:

   07/01/2011              
Termination Date:

   06/30/2012              
Price BP Pays:

   07/01/2011 to 06/30/2012    6.94         
Price Counterparty Pays:

   07/01/2011 to 06/30/2012    NYMEX Final Settlement        
Currency:

   US$              
Quantity per Calculation Period:

   1,500 MMBTUs/Day    Total Notional Quantity:    549,000 MMBTUs   Calculation
Period:
 
 Each calendar Month beginning with 07/01/2011 and ending on 06/30/2012
  Payment Date:
 

 5 Business Days after the last price necessary for settlement is determined for
each applicable Calculation Period.
   

Please confirm the foregoing correctly sets forth the terms of our agreement. If
counterparty agrees to this confirmation, no action is necessary and this
confirmation will be final and binding. If this Confirmation does not correctly
set forth the material terms of the Transaction, you may object in writing by
either making notations on this Confirmation, signing it, and faxing it to us at
(281) 366-4934, or delivering to us a written objection in any other reasonable
form within 5 New York Business Days of receipt or deemed receipt. If you have
any questions, please contact the Confirmation Department at 281-366-1866.

                      BP Energy Company       Eastern American Energy
Corporation    
 
                   
Name:
  /s/ Dominic Sung
 
      Name:   /s/ Randall C. Farkosh
 
   

      BP (NUCLEUS) ID:4261885   Page 1 of 2

 



--------------------------------------------------------------------------------



 



[BP LOGO]
SWAP CONFIRMATION

     
Buyer:
  Seller:
 
   
Rep:Jacob Johnson
  Attn: Confirmation Dept.
BP Energy Company
  Eastern American Energy Corporation
501 WestLake Park Blvd.
  Fax #: (304)926-8264
Houston, TX 77079
   

The purpose of this facsimile is to confirm the terms and conditions of the Swap
Transaction entered into between BP Energy Company and Counterparty on the Trade
Date specified below (the “Transaction”). This facsimile constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 03/12/2004, as amended and supplemented from time to time
(the “Agreement”), between you and us. All provisions contained in the Agreement
govern this Confirmation except as expressly modified below.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

                       
BP (Nucleus) ID:

   4380558     BP (ET) ID:        
Commodity:

   NATURAL GAS    Units:    MMBTUs/Day  
Broker:

   * None *              
Trade Date:

   09/17/2009              
Effective Date:

   07/01/2010              
Termination Date:

   06/30/2012              
Price BP Pays:

   07/01/2010 to 06/30/2012    6.54         
Price Counterparty Pays:

   07/01/2010 to 06/30/2012    NYMEX Final Settlement        
Currency:

   US$              
Quantity per Calculation Period:

   3,000 MMBTUs/Day    Total Notional Quantity:    2,193,000 MMBTUs  
Calculation Period:
 
 Each calendar Month beginning with 07/01/2010 and ending on 06/30/2012
  Payment Date:
 

 5 Business Days after the last price necessary for settlement is determined for
each applicable Calculation Period.
   

Please confirm the foregoing correctly sets forth the terms of our agreement. If
counterparty agrees to this confirmation, no action is necessary and this
confirmation will be final and binding. If this Confirmation does not correctly
set forth the material terms of the Transaction, you may object in writing by
either making notations on this Confirmation, signing it, and faxing it to us at
(281) 366-4934, or delivering to us a written objection in any other reasonable
form within 5 New York Business Days of receipt or deemed receipt. If you have
any questions, please contact the Confirmation Department at 281-366-1866.

                      BP Energy Company       Eastern American Energy
Corporation    
 
                   
Name:
  /s/ Jacob Johnson
 
      Name:   /s/ Randall C. Farkosh
 
   

      BP (NUCLEUS) ID:4380558   Page 1 of 2

 



--------------------------------------------------------------------------------



 



[WELLS FARGO LOGO]
Wells Fargo Foothill, Inc.
Financial Products
Telephone: (310) 453-7260
ISDA CONFIRMATION

To:   Energy Corporation of America
4643 South Ulster Street, Suite 1100
Denver, CO 80237
Attention: Michael Fletcher
Telephone: (303) 694-2667
Fax: (303) 694-2763   From:   Wells Fargo Foothill, Inc.
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404
Attention: Paz Hernandez
Telephone: (310) 453-7260
Fax: (865) 350-3684   Re:   Commodity Swap Transaction (525253)   Date:  
May 11, 2009

Ladies and Gentlemen:
The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between Wells Fargo Foothill, Inc. (“Party A”) and
Energy Corporation of America, a West Virginia corporation (“Party B”) on the
Trade Date specified below (the “Transaction”). This communication constitutes a
“Confirmation” as referred to in the Master Agreement specified below.
The definitions and provisions contained in the 1993 ISDA Commodity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”) including the 2000 Supplement to the 1993 ISDA
Commodity Derivatives Definitions, are incorporated into this Confirmation. In
the event of any inconsistency between those definitions and provisions and this
Confirmation, this Confirmation will govern.
1. This confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement dated as of June 30, 2004, (as the same may be amended,
modified or supplemented from time to time, the “Agreement”) between Party A and
Party B. This communication itself constitutes a binding agreement setting forth
the essential terms of the Transaction described herein. All provisions
contained in the Agreement shall govern this Confirmation except as expressly
modified below.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

     
Trade Date:
  May 8, 2009
Effective Date:
  July 1, 2010
Termination Date:
  June 30, 2012
Commodity:
  Natural Gas
Transaction Type:
  Swap
Total Notional Quantity:
  2,193,000 MMBTU(s)

page # 1 of 3



--------------------------------------------------------------------------------



 



     
Notional Quantity per Calculation Period:
  Please refer to the attached Schedule.
Calculation Period(s):
  Each calendar month from and including the Effective Date to and including the
Termination Date including the first and last calendar days of each month
Settlement Method:
  Cash
Settlement Payment Date(s):
  Please refer to attached Schedule
 
   
Business Day Convention:
  Following
Business Day:
  New York City
 
   
Fixed Amount Details:
   
     Fixed Price Payer:
  Party A
     Fixed Price:
  USD 7 03 per MMBTU
 
   
Floating Amount Details:
   
     Floating Price Payer:
  Party B
     Commodity Reference Price:
  NATURAL GAS - HENRY HUB - NYMEX
     Spread:
  None
     Specified Price:
  Closing Price
     Delivery Date:
  First Nearby Month
     Pricing Date:
  The last Commodity Business Day on which the Commodity Reference Price is
published for the relevant Calculation Period
     Method of Averaging:
  Not applicable
 
   
Account Details:
   
     Payments due to Party A:
  Party A will change payment(s) to the following Loan account:
Loan Number: ECO000
 
   
     Payments due to Party B:
  Party A will credit payment(s) to the following Loan account:
Loan Number: ECO000
 
   
Calculation Agent:
  Party A

3. Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized officer sign one copy of this Confirmation and
returning to us by facsimile to:
Wells Fargo Foothill, Inc.
Attention: Paz Hernandez
Fax: (866) 350-3684
4. Each party represents to the other party hereto that (i) it is not acting as
a fiduciary or a financial or investment advisor for the other party; (ii) it is
not relying upon any advice, counsel representations (whether written or oral)
of the other party other than the representations expressly set forth in the
Master Agreement, any Credit Support Document and herein; (iii) the other party
hereto has not given to it any

page # 2 of 3



--------------------------------------------------------------------------------



 



advice or counsel as to the expected or projected success, return, performance,
result, consequence or benefit (either legal, regulatory, tax, financial,
accounting, or otherwise) of this Transaction; (iv) it has consulted with its
own legal, regulatory, tax, business, investment financial and accounting
advisors to the extent it has deemed necessary and has made its own investment,
hedging, and trading decisions (including decisions regarding the suitability of
this Transaction) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the other
party hereto; (v) it has determined that the rates, prices, or amounts and other
terms of this Transaction in the indicative quotations (if any) provided by the
other party hereto reflect those in the relevant market for similar
transactions, and all trading decisions have been the result of arms length
negotiations between the parties; (vi) it is entering into this Transaction with
a full understanding of all of the terms, conditions and risks thereof (economic
and otherwise), and it is capable of assuming and willing to assume (financially
and otherwise) those risks; and (vii) it is a sophisticated investor.
Yours sincerely,
Wells Fargo Foothill, Inc.

         
By:
Name:
  /s/ Paz Hernandez
 
Paz Hernandez    
Its:
  Senior Vice President    

Accepted and confirmed as of the Trade Date:
ENERGY CORPORATION OF AMERICA,
A West Virginia corporation

         
By:
Name:
  /s/ Michael S. Fletcher
 
Michael S. Fletcher    
Its:
  Chief Financial Officer    

Schedule I for Transaction # 525253
Combined Flows

                                  Start Date     End Date     Fixing Date    
Payment Date     Notional     
07/01/2010
    07/31/2010       06/28/2010       07/06/2010       93,000.00  
08/01/2010
    08/31/2010       07/28/2010       08/04/2010       93,000.00  
09/01/2010
    09/30/2010       08/27/2010       09/03/2010       90,000.00  
10/01/2010
    10/31/2010       09/28/2010       10/05/2010       93,000.00  
11/01/2010
    11/30/2010       10/27/2010       11/03/2010       90,000.00  
12/01/2010
    12/31/2010       11/24/2010       12/02/2010       93,000.00  
01/01/2011
    01/31/2011       12/28/2010       01/04/2011       93,000.00  
02/01/2011
    02/28/2011       01/27/2011       02/03/2011       84,000.00  
03/01/2011
    03/31/2011       02/24/2011       03/03/2011       93,000.00  
04/01/2011
    04/30/2011       03/29/2011       04/05/2011       90,000.00  
05/01/2011
    05/31/2011       04/27/2011       05/04/2011       93,000.00  
06/01/2011
    06/30/2011       05/26/2011       06/03/2011       90,000.00  
07/01/2011
    07/31/2011       06/28/2011       07/06/2011       93,000.00  
08/01/2011
    08/31/2011       07/27/2011       08/03/2011       93,000.00  
09/01/2011
    09/30/2011       08/29/2011       09/06/2011       90,000.00  
10/01/2011
    10/31/2011       09/28/2011       10/05/2011       93,000.00  
11/01/2011
    11/30/2011       10/27/2011       11/03/2011       90,000.00  
12/01/2011
    12/31/2011       11/28/2011       12/05/2011       93,000.00  
01/01/2012
    01/31/2012       12/28/2011       01/05/2012       93,000.00  
02/01/2012
    02/29/2012       01/27/2012       02/03/2012       87,000.00  
03/01/2012
    03/31/2012       02/27/2012       03/05/2012       93,000.00  
04/01/2012
    04/30/2012       03/28/2012       04/04/2012       90,000.00  
05/01/2012
    05/31/2012       04/26/2012       05/03/2012       93,000.00  
06/01/2012
    06/30/2012       05/29/2012       06/05/2012       90,000.00  

page # 3 of 3